DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-4 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al., US PGPUB No. 20210059796 A1, hereinafter Weiss, and further in view of Wilson et al., US PGPUB No. 20210196430 A1, hereinafter Wilson.

Regarding claim 1, Weiss discloses a method of repairing an oral defect model (Weiss; a method of repairing/optimizing an oral defect (i.e. less than optimal) model [¶ 0099]; wherein, defective-ness is subjective), comprising: 
performing a three-dimensional oral defect model obtaining step to drive a scanner to scan an oral cavity to obtain a three-dimensional oral defect model message (Weiss; the repairing/optimizing an oral defect (i.e. less than optimal) model, as addressed above, comprises performing a 3D oral defect (i.e. less than optimal)  model obtaining step to drive a scanner to scan an oral cavity to obtain a 3D oral defect (i.e. less than optimal) model message/data [¶ 0184-0186, ¶ 0188-0189, and ¶ 0194], as illustrated within Fig. 2A; wherein, a scanner is used to obtain 3D oral data [¶ 0115-0117] in relation with generating a virtual 3D model [¶ 0124-0126]);
performing a defect cutting line detecting step to drive a processor to detect a defect cutting line of the three-dimensional oral defect model message (Weiss; the repairing/optimizing an oral defect (i.e. less than optimal) model, as addressed above, comprises performing a defect (i.e. less than optimal) cutting line detecting step to drive a processor to detect a defect (i.e. less than optimal) cutting line of the 3D oral defect (i.e. less than optimal) model message [¶ 0213-0215]; wherein, detecting a cutting line corresponds to scanning an area associated between one or more teeth and their respective gums (i.e. gingiva) [¶ 0210-0212], as illustrated within Fig. 4B; and wherein, detecting a defect (i.e. less than optimal) cutting line corresponds to a less than optimal scan of an area associated between one or more teeth and their respective gums (i.e. gingiva) [¶ 0205-0209]; moreover, a cut line corresponds to a  margin line (associated area between a tooth and its surrounding tissue/gums)[¶ 0217-0218 and ¶ 0229], as illustrated within Figs. 5C-G; and moreover, obscured margin line [¶ 0219-0221]), and drive a displayer to display the defect cutting line (Weiss; drive a displayer (i.e. output device) to display the defect cutting line [¶ 0114]; as further illustrated within Fig. 4B and Fig. 5G), wherein the defect cutting line comprises at least one defect feature point (Weiss;  the defect (i.e. less than optimal) cutting line, as addressed above, comprises at least one defect (i.e. less than optimal) feature point (i.e. surface point) [¶ 0210-0212], as illustrated within Fig. 4B; wherein, each of the 1st and 2nd scans comprises a feature/surface point [¶ 0210-0211] that can be determined less than optimal [¶ 0207-0209]); 
performing a defect point selecting step to select the at least one defect feature point of the defect cutting line via the displayer (Weiss; the repairing/optimizing an oral defect (i.e. less than optimal) model, as addressed above, comprises performing a defect (i.e. less than optimal) point selecting step to select the at least one defect (i.e. less than optimal) feature/surface point of the defect (i.e. less than optimal) cutting line via the displayer (i.e. output device) [¶ 0222-0225]; additionally, selection of a less than optimal surface point also corresponds to determination of a surface point within a scan that is less than optimal [¶ 0202 and ¶ 0207-0209]); and 
performing a smoothing step to drive the processor to perform a smoothing process at the at least one defect feature point (Weiss; the repairing/optimizing an oral defect (i.e. less than optimal) model, as addressed above, comprises performing a smoothing/correction step to drive the processor to perform a smoothing/correction process at the at least one defect (i.e. less than optimal) feature/surface point [¶ 0244-0245]; wherein, performing a smoothing/correction step  corresponds to generating an accurate virtual 3D model (and prosthetic) [¶ 0238] which involves determining margin line quality [¶ 0240-0242] resulting in refinement/correction of the margin line with respect to a surface [¶ 0244-0245, ¶ 0247-0248, and ¶ 0252-0253], as illustrated within Fig. 9), and convert the three-dimensional oral defect model message into a three-dimensional oral repaired model message to smooth the defect cutting line (Weiss; convert the 3D oral defect (i.e. less than optimal) model message/data into a 3D oral repaired/optimized model message/data to smooth/correct the defect (i.e. less than optimal) cutting line [¶ 0244-0245, ¶ 0247-0248, and ¶ 0252-0253], as illustrated within Fig. 9).
Weiss fails to explicitly disclose a cutting line.
However, Wilson teaches performing a defect cutting line detecting step to drive a processor to detect a defect cutting line of the three-dimensional oral defect model message (Wilson; performing a defect (i.e. less than optimal) cutting line detecting step to drive a processor to detect a defect cutting line of the 3D oral defect model message/data [¶ 0060-0062]; moreover, gingival line [¶ 0081-0083 and ¶ 0087]).
Weiss and Wilson are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Weiss, to incorporate performing a defect cutting line detecting step to drive a processor to detect a defect cutting line of the three-dimensional oral defect model message (as taught by Wilson), in order to provide a fabricated dental mold using a tooth of a model representative (Wison; [¶ 0004-0006 and ¶ 0031]).

Regarding claim 2, Weiss in view of Wilson further discloses the method of repairing the oral defect model of claim 1, further comprising:
performing a three-dimensional oral standard model obtaining step to obtain a three-dimensional oral standard model message from a database (Weiss; performing a 3D oral standard model (i.e. learning model associated with oral data) obtaining step to obtain a 3D oral standard model (i.e. learning model associated with oral data) message/data [¶ 0268 and ¶ 0306-0308] from a database [¶ 0304-0305]; moreover, machine learning model [¶ 0264-0265]; wherein, scanned database data can implicitly be used in place of scanned scanner data [¶ 0114-0115] in relation with generating a model [¶ 0194]), wherein the three-dimensional oral standard model message is corresponding to the oral cavity (Weiss; the 3D oral standard model (i.e. learning model associated with oral data) message/data is corresponding to the oral cavity [¶ 0264, ¶ 0274-0275, and ¶ 0306]); 
wherein a defect difference exists between the three-dimensional oral defect model message and the three-dimensional oral standard model message (Weiss; a defect (i.e. less than optimal) difference exists between the 3D oral defect (i.e. less than optimal) model message/data and the 3D oral standard model (i.e. learning model associated with oral data) message/data [¶ 0308]), a smoothing difference exists between the three-dimensional oral repaired model message and the three-dimensional oral standard model message (Weiss; a smoothing/correcting difference exists between the 3D oral repaired/optimized model message and the 3D oral standard model message [¶ 0282-0284]), and the defect difference is greater than the smoothing difference (Weiss; the defect (i.e. less than optimal) difference is greater than the smoothing/correcting difference (i.e. error) [¶ 0267]). 

Regarding claim 3, Weiss in view of Wilson further discloses the method of repairing the oral defect model of claim 2, further comprising:
performing a deep learning step to drive the processor to perform a deep learning algorithm at the three-dimensional oral repaired model message and the three-dimensional oral standard model message so as to train the smoothing process to reduce the smoothing difference (Weiss; performing a deep learning step to drive the processor to perform a deep learning algorithm [¶ 0264-0265] at the 3D oral repaired/optimized model message/data and the 3D oral standard model (i.e. learning model associated with oral data) message/data so as to train the smoothing/correcting process to reduce the smoothing/correcting difference [¶ 0267-0269, ¶ 0274-0275, and ¶ 0282]; wherein, the trained machine learning model is continually trained [¶ 0294]; moreover correction of a 3D model [¶ 0363-0365]).  

Regarding claim 4, Weiss in view of Wilson further discloses the method of repairing the oral defect model of claim 1, wherein the defect cutting line detecting step (Weiss; the defect (i.e. less than optimal) cutting line detecting step, as addressed within the parent claim(s)) comprises: 
performing a sight selecting step to select an abutment region of the three-dimensional oral defect model message (Weiss; the defect (i.e. less than optimal) cutting line detecting step, as addressed above, comprises performing a sight selecting step to select an abutment (i.e. preparation tooth) region  of the 3D oral defect (i.e. less than optimal) model message/data [¶ 0217-0218]), and observe the abutment region from a top view of the abutment region (Weiss; observe the abutment (i.e. preparation tooth) region from a top view of the abutment region [¶ 0218 and ¶ 0270], as illustrated within Figs. 5C-G); and 
performing a projecting step to project the three-dimensional oral defect model message in the abutment region to a two-dimensional plane according to the top view of the abutment region so as to form a two-dimensional projecting point set (Weiss; the defect (i.e. less than optimal) cutting line detecting step, as addressed above, performing an implicit projecting/overlaying step to project the 3D oral defect (i.e. less than optimal) model message/data in the abutment (i.e. preparation tooth) region to a 2D plane according to the top view of the abutment (i.e. preparation tooth) region so as to form a 2D projecting point set [¶ 0217-0218 and ¶ 0270], as illustrated within Figs. 5C-G).  
 
Regarding claim 8, the rejection of claim 8 is addressed within the rejection of claim 1, due to the similarities claim 8 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 8.

Regarding claim 9, Weiss in view of Wilson further discloses the method of repairing the oral defect model of claim 8, further comprising:
performing a three-dimensional oral standard model obtaining step to obtain a three-dimensional oral standard model message from a database (Weiss; performing a 3D oral standard model (i.e. learning model associated with oral data) obtaining step to obtain a 3D oral standard model  (i.e. learning model associated with oral data) message/data [¶ 0268 and ¶ 0306-0308] from a database [¶ 0304-0305]; moreover, machine learning model [¶ 0264-0265]; wherein, scanned database data can implicitly be used in place of scanned scanner data [¶ 0114-0115] in relation with generating a model [¶ 0194]), wherein the three-dimensional oral standard model message is corresponding to the oral cavity model (Weiss; the 3D oral standard model (i.e. learning model associated with oral data) message/data is corresponding to the oral cavity model [¶ 0264, ¶ 0274-0275, and ¶ 0306]), a defect difference exists between the three-dimensional oral defect model message and the three-dimensional oral standard model message (Weiss; a defect (i.e. less than optimal) difference exists between the 3D oral defect (i.e. less than optimal)  model message/data and the 3D oral standard model message/data [¶ 0308]), a smoothing difference exists between the three-dimensional oral repaired model message and the three-dimensional oral standard model message (Weiss; a smoothing difference exists between the 3D oral repaired/optimized model message/data and the 3D oral standard model (i.e. learning model associated with oral data) message/data [¶ 0282-0284]), and the defect difference is greater than the smoothing difference (Weiss; the defect (i.e. less than optimal) difference is greater than the smoothing/correcting difference (i.e. error) [¶ 0267]); and 
performing a deep learning step to drive the processor to perform a deep learning algorithm at the three-dimensional oral repaired model message and the three-dimensional oral standard model message to train the smoothing process and reduce the smoothing difference (Weiss; performing a deep learning step to drive the processor to perform a deep learning algorithm [¶ 0264-0265] at the 3D oral repaired/optimized model message/data and the 3D oral standard model (i.e. learning model associated with oral data) message/data to train the smoothing/correcting process and reduce the smoothing/correcting difference [¶ 0267-0269, ¶ 0274-0275, and ¶ 0282]; wherein, the trained machine learning model is continually trained [¶ 0294]; moreover correction of a 3D model [¶ 0363-0365]).  

Regarding claim 10, Weiss discloses a system of repairing an oral defect model (Weiss; a system of repairing/optimizing an oral defect (i.e. less than optimal) model [¶ 0099 and ¶ 0264-0265]), comprising: 
a scanner configured to scan one of an oral cavity and an oral cavity model to obtain a three-dimensional oral defect model message (Weiss; a system of repairing/optimizing an oral defect model, as addressed above, a scanner configured to scan one of an oral cavity and an oral cavity model to obtain a 3D oral defect (i.e. less than optimal) model message/data [¶ 0184-0186, ¶ 0188-0189, and ¶ 0194], as illustrated within Fig. 2A; wherein, a scanner is used to obtain 3D oral data [¶ 0115-0117] in relation with generating a virtual 3D model [¶ 0124-0126]); 
a processor signally connected to the scanner (Weiss; a system of repairing/optimizing an oral defect (i.e. less than optimal) model, as addressed above, comprising a processor (i.e. computer device) signally connected to the scanner [¶ 0115-0117 and ¶ 0184-0186], as illustrated within Fig. 1; moreover, computer device [¶ 0365-0368]), the processor receives the three-dimensional oral defect model message (Weiss; the processor receives the 3D oral defect (i.e. less than optimal) model message/data [¶ 0184-0186, ¶ 0188-0189, and ¶ 0194], as illustrated within Fig. 2A; wherein, a 3D model is generated by the computer device [¶ 0124-0126] using received data from a scanner [¶ 0115-0117]) and comprising: 
a defect cutting line detecting module (Weiss; a defect (i.e. less than optimal) cutting line detecting module [¶ 0213-0215]; wherein, detecting a cutting line corresponds to scanning an area associated between one or more teeth and their respective gums (i.e. gingiva) [¶ 0210-0212], as illustrated within Fig. 4B; and wherein, detecting a defect (i.e. less than optimal) cutting line corresponds to a less than optimal scan of an area associated between one or more teeth and their respective gums (i.e. gingiva) [¶ 0205-0209]; moreover, a cut line corresponds to a  margin line (associated area between a tooth and its surrounding tissue/gums) [¶ 0217-0218 and ¶ 0229], as illustrated within Figs. 5C-G; and moreover, obscured margin line [¶ 0219-0221]), wherein the defect cutting line detecting module detects a defect cutting line of the three-dimensional oral defect model message (Weiss; the defect (i.e. less than optimal) cutting line detecting module detects a defect (i.e. less than optimal) cutting line of the 3D oral defect (i.e. less than optimal) model message/data  [¶ 0213-0215]), and the defect cutting line comprises at least one defect feature point (Weiss; the defect (i.e. less than optimal) cutting line, as addressed above, comprises at least one defect feature point (i.e. surface point) [¶ 0210-0212], as illustrated within Fig. 4B; wherein, each of the 1st and 2nd scans comprises a feature/surface point [¶ 0210-0211] that can be determined less than optimal [¶ 0207-0209]); 
a defect point selecting module signally connected to the defect cutting line detecting module (Weiss; a defect (i.e. less than optimal) point selecting module signally connected to the defect (i.e. less than optimal) cutting line detecting module [¶ 0244-0245, ¶ 0247-0248, and ¶ 0252-0253], as illustrated within Fig. 9), wherein the defect point selecting module selects the at least one defect feature point of the defect cutting line (Weiss; the defect (i.e. less than optimal) point selecting module selects the at least one defect (i.e. less than optimal) feature/surface point of the defect (i.e. less than optimal) cutting line [¶ 0222-0225]; additionally, selection of a less than optimal surface point also corresponds to determination of a surface point within a scan that is less than optimal [¶ 0202 and ¶ 0207-0209]); and 
a smoothing module signally connected to the defect point selecting module (Weiss; a smoothing/correcting module signally connected to the defect (i.e. less than optimal) point selecting module (i.e. computing device) [¶ 0115-0117 and ¶ 0184-0186], as illustrated within Fig. 1), wherein the smoothing module performs a smoothing process at the at least one defect feature point (Weiss; the smoothing module (i.e. computer device) performs a smoothing/correcting process at the at least one defect (i.e. less than optimal) feature/surface point [¶ 0210-0212]), and converts the three-dimensional oral defect model message into a three-dimensional oral repaired model message to smooth the defect cutting line (Weiss; converts the 3D oral defect (i.e. less than optimal) model message into a 3D oral repaired/optimized model message/data to smooth the defect (i.e. less than optimal) cutting line [¶ 0244-0245, ¶ 0247-0248, and ¶ 0252-0253], as illustrated within Fig. 9); and 
a displayer signally connected to the processor (Weiss; a displayer (i.e. output device) signally connected to the processor [¶ 0114 and ¶ 0368-0369]), wherein the displayer displays the three-dimensional oral defect model message (Weiss; the displayer (i.e. output device) displays the 3D oral defect (i.e. less than optimal) model message/data [¶ 0114]; as further illustrated within Fig. 4B and Fig. 5G), the defect cutting line and the three-dimensional oral repaired model message (Weiss; the defect (i.e. less than optimal) cutting line and the 3D oral repaired/optimized model message/data [¶ 0244-0245, ¶ 0247-0248, and ¶ 0252-0253], as illustrated within Fig. 9).
Weiss fails to explicitly disclose a cutting line.
However, Wilson teaches a defect cutting line detecting module (Wilson; a defect (i.e. less than optimal) cutting line detecting module [¶ 0060-0062]), wherein the defect cutting line detecting module detects a defect cutting line of the three-dimensional oral defect model message (Wilson; defect (i.e. less than optimal) cutting line detecting step to drive a processor to detect a defect (i.e. less than optimal) cutting line of the 3D oral defect model message/data [¶ 0060-0062]; moreover, gingival line [¶ 0081-0083 and ¶ 0087]).
Weiss and Wilson are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Weiss, to incorporate a defect cutting line detecting module, wherein the defect cutting line detecting module detects a defect cutting line of the three-dimensional oral defect model message (as taught by Wilson), in order to provide a fabricated dental mold using a tooth of a model representative (Wison; [¶ 0004-0006 and ¶ 0031]).





Allowable Subject Matter

Claim(s) 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616